EXHIBIT 10.2

AMENDMENT D

 

THIS AMENDMENT D (this “Amendment”) is made as of this 29th day of March, 2018,
by and between NORTH RIVER EVERETT AVE, LLC, a Delaware limited liability
company with a mailing address of and a place of business at 224 12th Avenue,
New York, New York 10001 (“Landlord”), and CIVITAS THERAPEUTICS, INC., a
Delaware corporation with a mailing address of and a place of business at 384
Powder Mill Road, Concord, Massachusetts 01742 (“Tenant”).  Landlord and Tenant
are sometimes hereinafter referred to each as a “Party” and collectively, as the
“Parties.”

 

RECITALS:

 

WHEREAS, Landlord, as successor in interest to H&N Associates, LLC (“H&N”), and
Tenant, as successor in interest to Advanced Inhalation Research, Inc. (“AIR”)
and Alkermes, Inc. (“Alkermes”), are parties to that certain Lease between H&N
and AIR dated December 6, 2000, as amended by (i) Side Letter between H&N and
AIR dated December 6, 2000; (ii) Amendment A between H&N and AIR dated August
22, 2002; (iii) Side Letter from H&N to AIR dated January 13, 2004; (iv)
Amendment B between H&N and AIR dated December 4, 2006; (v) Side Letter from H&N
to Alkermes dated August 1, 2007; (vi) Side Letter from H&N to Alkermes dated
December 19, 2007; (vii) Side Letter from H&N to Alkermes dated January 26,
2011; (viii) Side Letter from H&N to Alkermes dated April 13, 2011, (ix) letter
of extension from Alkermes to H&N dated March 27, 2015; (x) Assignment and
Amendment of Lease among H&N, Alkermes, and Tenant dated November 30, 2015; (xi)
Assignment and Assumption of Lease between 190 Everett Ave Nominee Trust and
Landlord made as of February 28, 2017; and (xii) Lease Amendment C, dated
October 13, 2017 (collectively, the “Lease”); and

 

WHEREAS, the Parties wish to further amend the Lease on the terms and conditions
set forth herein.

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the mutual promises and consideration set
forth herein, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree and acknowledge as follows:

 

1.Recitals.  The above set forth recitals are incorporated by reference and made
a part hereof.

 

2.Definitions.  Capitalized terms not defined herein shall have the same meaning
given them in the Lease.

 

3.190 Everett Avenue.  Tenant shall demolish Building D, so-called, which
contains 8,973 rentable square footage of the total 90,675 square footage Tenant
currently rents, as depicted on Exhibit A, located on the property currently
leased to Tenant.  Promptly thereafter Tenant shall construct the 12,934 square
foot building and appurtenances thereto generally depicted on and described in
Exhibit A-1, which is referred to as “Building D-2”.  Thereafter

1

12773655.6

--------------------------------------------------------------------------------

 

there shall be an additional 12,934 square footage to 190 Everett Avenue (the
“190 Expansion Space”).  During demolition and construction of Building D, Fixed
Rent shall not abate and Tenant shall continue to pay Fixed Rent at the
then-applicable rate for the Building D square footage.  Upon the issuance of a
duly authorized certificate of occupancy (the “CoO”) from the City of Chelsea,
Tenant shall pay also pay Landlord Fixed Rent at the then-applicable rate for
the additional 3,961 rentable square feet by which the rentable area of Building
D-2 exceeds the rentable area of the demolished Building D, for the remainder of
the Term.  From time to time Tenant shall provide construction schedules, plans
and specifications to Landlord or its designee, for Landlord’s prior review and
consent, which consent shall not be unreasonably withheld, delayed or
conditioned.  Tenant shall be responsible for obtaining all permits and
approvals for the same.  Tenant shall be responsible for all fees, costs and
expenses of any kind related to the demolition and construction described in
this paragraph.  “In addition, Tenant shall pay North River Company, LLC, a
Delaware limited liability company with a mailing address of and a place of
business at 224 12th Avenue, New York, New York 10001, $350,000.00 as a
construction management fee, which fee shall be paid as follows: $125,000.00
upon execution of this Amendment D; $125,000.00 on December 1, 2018; $100,000.00
on May 1, 2019; and, if the CoO has not issued, $21,875.00 per month for each
month after May 2019 until the CoO issues; provided, however, that no
construction management fee shall be payable after the earlier of (1)
substantial completion of the 190 Expansion Space and (2) cessation of Tenant’s
efforts to construct the 190 Expansion Space.  The monthly payment of $21,875.00
shall be due on the first day of each month after May 2019 until the CoO has
issued (subject to the immediately preceding sentence) and such payment shall
not be prorated for partial months.”  If Tenant demolishes Building D and
cannot, despite good faith efforts, replace it with Building D-2, Tenant shall
continue to pay Fixed Rent without abatement (i.e., as if Building D continued
to exist), without any obligation to replace Building D.  Tenant’s obligation to
build Building D-2 shall be contingent upon Tenant obtaining all necessary
permits, consents and approvals (“Approvals”), which Approvals Tenant shall use
commercially reasonable efforts to obtain.

 

The 190 Expansion Space shall be used consistent with Tenant’s current use of
190 Everett and as allowed under the Chelsea zoning ordinance. Except as
provided for in this Amendment, all terms and conditions of the Lease apply to
the 190 Expansion Space, which is and shall be part of the “demised premises” as
defined in the Lease, with the exceptions of Article III and Article X, Section
10(K), which shall not apply to the 190 Expansion Space.  

 

4.180 Everett Avenue.  The Parties wish to further amend the Lease by adding the
premises located at 180 Everett Avenue, Chelsea, Massachusetts, shown as Lot 3
on the plan attached hereto as Exhibit A (the “180 Expansion Space”) on the
terms and conditions set forth in Schedule I attached hereto and made a part
hereof.  Except as set forth in Article 1.1(k) of Schedule I, the 180 Expansion
Space shall not be subject to any terms or conditions of the Lease other than
those expressly set forth in said Schedule I.  Landlord will, on or before
December 31, 2018, demolish the existing building located at 180 Everett and
pave and stripe the lot similar to the existing parking area at 190 Everett (the
“180 Everett Work”). Rent for 180 Everett shall commence upon completion of the
180 Everett Work at the rate of $135,000.00 NNN in year one with annual 3%
increases thereafter, pro-rated for partial months.  In the event Landlord is
unable to obtain the necessary permits and approvals for the demolition of the
building located on 180 Everett on or before December 31, 2018, all reference to
180 Everett shall be deemed deleted from

2

12773655.6

--------------------------------------------------------------------------------

 

this Amendment D and Amendment D shall continue in full force and effect as to
190 Expansion Space.

 

5.Yield-Up Obligations.  At the request of Landlord, Tenant shall no later than
sixty (60) days after the expiration or earlier termination of this Lease,
remove that portion of the roof on the 190 Everett building that was raised to
accommodate the spray dryer and return the roof to its original configuration
with substantially similar materials, design and construction, all at Tenant’s
sole cost and expense.

 

6.Contingency.  This Amendment is contingent upon Landlord obtaining consent
from all of its mortgagees and obtaining a Subordination, Non-Disclosure,
Disturbance and Attornment agreement reasonably acceptable to Tenant (the
“Contingency”).  

 

 

3

12773655.6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment D to be executed
as of the date first above-written.

 

WITNESS:LANDLORD:

NORTH RIVER EVERETT AVE, LLC

 

 

[WITNESS]By:/s/ Christopher H. Pachios

 

Print Name:Christopher H. Pachios

 

Its:Vice President

Duly authorized

 

WITNESS:TENANT:

CIVITAS THERAPEUTICS, INC.

 

 

[WITNESS]By:/s/ Ron Cohen

 

Print Name:Ron Cohen, M.D.

 

Its:Authorized Representative

Duly authorized

 

 

WITNESS:SEEN AND AGREED TO BY GUARANTOR:

ACORDA THERAPEUTICS, INC.

 

 

[WITNESS]By:/s/ Ron Cohen

 

Print Name:Ron Cohen, M.D.

 

Its:President and C.E.O.

Duly authorized

 

 

 

[Signature Page – Amendment D]



12773655.6

--------------------------------------------------------------------------------

 

EXHIBIT A

Plan Showing Building D, Chimney To Be Demolished, and Lot 3

 

 

[g201805090310283652619.jpg]

 

[Exhibit A – Amendment D]



12773655.6

--------------------------------------------------------------------------------

 

EXHIBIT A-1

Plan Showing Building D-2

 

 

[g201805090310283772620.jpg]

 

[Exhibit A-1 – Amendment D]



12773655.6

--------------------------------------------------------------------------------

 

Schedule I to Amendment D

 

ARTICLE I

Reference Data and Exhibits

1.1DATA

 

(a)

Landlord:  North River Everett Ave, LLC, a Delaware limited liability company

 

(b)Tenant:  Civitas Therapeutics, Inc., a Delaware corporation

 

(c)The 180 Expansion Space:  The Land (defined below) commonly known as 180
Everett Avenue, Chelsea, Massachusetts 02150.

 

(d)Term:  Beginning on the Commencement Date (defined below) and coterminous
with Tenant’s existing Lease at 190 Everett Avenue, Chelsea, Massachusetts,
expiring on December 31, 2025, subject to any extension rights in the Lease (the
“Term”).

 

(e)Commencement Date:  Upon completion of the 180 Everett Work.

 

(f)Rent:  $135,000 NNN annually for each year of the Lease with respect to the
180 Expansion Space, payable in monthly installments in advance on the 15th day
of each month Beginning one year from the Commencement Date and on every
anniversary thereafter during the initial Term, Rent shall increase by three
percent (3%), as shown on the Rent Table below.  Rent for any fraction of a
month at the commencement or termination of the Term shall be prorated
accordingly.  

 

(g)Use of the 180 Expansion Space:  The 180 Expansion Space shall be used for
parking relating to the premises at 190 Everett Avenue, as allowed under the
Chelsea zoning ordinance.  

 

(h)Tenant's Insurance:  Public liability insurance:  Two Million Dollars
($2,000,000).  Casualty Insurance:  One Million Dollars ($1,000,000).  Landlord
and Landlord’s lender(s) shall be named additional insureds on all policies and
certificates shall be provided on or before October 15 of each year during the
Term, and as may be requested by Landlord and Landlord’s lender(s).  All
policies shall only be cancellable with ten (10) days’ notice to Landlord.

 

(i)

Address for Notices, Landlord:North River Everett Ave, LLC

224 12th Avenue

New York, New York 10001-1005

 

(j)Address for Notices, Tenant:Civitas Therapeutics, Inc.

c/o Acorda Therapeutics, Inc.

420 Saw Mill River Road

Ardsley, New York 10502

Attn: General Counsel



12773655.6

--------------------------------------------------------------------------------

 

 

(k) Sections of Lease Applicable to the 180 Expansion Space:  Article III,
Section 3(D); Article IV, Section 4(B); Article VI, Sections 6(2), (3), (5),
(6), (7), (8), (9), (10), (12), (13), , (15), (16) and (17); Article VII;
Article IX; and Article X, Sections 10(D), (E), (G), (H), (I) and (O) of the
Lease shall be applicable to the 180 Expansion Space during the Term.  Any
section of the Lease not expressly set forth in this clause (k) shall have no
force and effect with respect to the 180 Expansion Space.

 

 

1.2EFFECT OF REFERENCE TO DATA

 

Each reference in this Schedule to any of the terms contained in Section 1.1
shall be construed to incorporate the data stated thereunder.

 

ARTICLE II

180 Expansion Space

 

2.1180 EXPANSION SPACE

 

Landlord hereby leases to the Tenant, "as is" and subject to and with the
benefit of the terms, covenants, conditions and provisions of this Schedule, the
premises described in Section 1.1 as the 180 Expansion Space and shown on
Exhibit A to the Amendment, situated within the Land delineated on Exhibit A to
the Amendment, together with the appurtenances specifically granted in this
Schedule.

 

2.2LAND

 

The term "Land", wherever used in this Schedule shall be deemed to mean the lot
commonly known as 180 Everett Avenue, Chelsea, Massachusetts 02150, including
all structures, common facilities, and the like, built thereon, as shown as Lot
3 on the attached Exhibit A to the Amendment, as the same may from time to time
be reduced by eminent domain takings or dedications to public authorities.  

 

ARTICLE III

Term

 

3.1TERM OF SCHEDULE; EXTENSION RIGHTS

 

(a)The Term of the Lease with respect to the 180 Expansion Space shall be
coterminous with the Lease of 190 Everett Avenue, Chelsea, which shall expire on
December 31, 2025 (subject to any extension rights in the Lease).

 

(b)The Term may be extended or renewed as provided for in the Lease; provided,
however, that the monthly Rent applicable to the 180 Expansion Space at the
commencement of the first Lease extension or renewal term shall be the same as
the monthly Rent applicable to the 180 Expansion Space as of December 31, 2025
(as set forth in the Rent Table in Section 1.1(f) herein).  The Rent applicable
to the 180 Expansion



12773655.6

--------------------------------------------------------------------------------

 

Space for any extension or renewal term shall increase 3% above the
then-immediately prior twelve-month period on every October 15th, with the first
such rent escalation to occur on October 15, 2026.

 

ARTICLE IV

 

[intentionally omitted]

 

ARTICLE V

Rent

 

5.1RENT

 

(a)Tenant shall pay Landlord, without setoff or deduction, the Rent set forth in
Section 1.1(f) of this Schedule.

 

(b)“Rent” shall also include all of Landlord’s costs, fees, charges and
expenses, if any, reasonably incurred in connection with the operation, external
cleaning, external maintenance, repair and upkeep of the 180 Expansion
Space.  Such expenses (collectively, the “NNN Charges”), shall be paid by Tenant
to Landlord within thirty (30) days after receipt of invoice therefor (together
with reasonably detailed backup documentation evidencing the charge).

 

ARTICLE VI

Real Estate Taxes

 

6.1PAYMENT OF REAL ESTATE TAXES

 

The Tenant shall pay to the Landlord as additional rent, an amount equal to the
ad valorem real estate taxes (the “Real Estate Taxes”) from time to time payable
during or with respect to, any tax period which includes any part of the
Term.  The Landlord shall estimate the Tenant's annual share of Real Estate
Taxes and one-twelfth (1/12th) of the amount estimated shall be paid together
with each rent payment.  Within fifteen (15) days after the Landlord furnishes
the Tenant a copy of a bill for Real Estate Taxes for a tax period the Landlord
and the Tenant shall make an adjustment, with payment to or repayment by
Landlord so that the Landlord receives the entire amount of the Real Estate
Taxes and no more.  If, at the beginning or end of the Term, the Lease with
respect to the 180 Expansion Space is in effect for less than a full tax period,
the Real Estate Taxes for that tax period shall be prorated based on the number
of days the Lease shall be in effect with respect to the 180 Expansion Space
during such tax period.  If a partial tax period occurs at the end of the Term
the adjustment referred to above shall occur at the end of the Term or, if
necessary, as soon thereafter as accurate information as to the Real Estate
Taxes for the tax period is known.  Notwithstanding anything herein to the
contrary, Tenant may elect to pay the Real Estate Taxes directly to the
appropriate taxing authority.

 

ARTICLE VII



12773655.6

--------------------------------------------------------------------------------

 

Common Areas

 

7.1USE

 

Landlord agrees that Tenant may during the Term hereof have the exclusive right
to use the common areas and facilities contained within the Land for the
accommodation of Tenant, its officers, directors, agents, employees,
contractors, vendors, customers, and other invitees.  Landlord has no right to
access the 180 Expansion Space other than as expressly set forth in the Schedule
and as may be reasonably necessary to inspect the 180 Expansion Space from time
to time and, for the last six (6) months of the Term, show the 180 Expansion
Space in connection with the leasing or sale of the 180 Expansion Space.

 

7.2MAINTENANCE

 

Tenant shall operate, manage, equip, police, light, repair and maintain
(collectively, “Maintenance” or “Maintain”) the 180 Expansion Space and the
common areas for their intended purposes in such manner as the Tenant shall in
its sole discretion determine.  

 

7.3PAYMENT OF OPERATING EXPENSES

 

Tenant shall pay all expenses associated with operating, repairing and
maintaining the 180 Expansion Space, subject to Section 7.2 hereof.

 

ARTICLE VIII

Utilities

 

8.1PAYMENT OF UTILITIES

 

From and after the Commencement Date, Tenant shall pay all utility charges,
fees, costs and expenses of any kind whatsoever serving the 180 Expansion Space,
including, but not limited to, gas, water, electricity and the like, if
applicable.

 

ARTICLE IX

Tenant's Additional Covenants

 

9.1AFFIRMATIVE COVENANTS

 

The Tenant covenants at all times during the Term and such further time as the
Tenant occupies the 180 Expansion Space or any part thereof:

 

(a)To perform promptly all the obligations of the Tenant set forth in this
Schedule; and to pay when due items of rent and all charges, rates and other
sums which by the terms of this Schedule are to be paid by the Tenant.

 

(b)To store all trash and refuse if any within the 180 Expansion Space and to
attend to the daily disposal thereof; to keep all drains inside the 180
Expansion Space clean.



12773655.6

--------------------------------------------------------------------------------

 

 

(c)To keep and maintain the sidewalks and ramps adjacent to the 180 Expansion
Space and any receiving doors and platforms used by the Tenant free and clear of
snow, ice and refuse if required by law or by the terms of any sublease of a
portion of the 180 Expansion Space.

 

(d)To pay promptly when due the entire cost of any work to the 180 Expansion
Space undertaken by the Tenant so that the 180 Expansion Space shall always be
free of liens for labor and materials; promptly to clear the record of any
notice of any such lien; to procure all necessary permits before undertaking
such work; and to save the Landlord harmless and indemnified from all injury,
loss, claims or damage to any person or property occasioned by or growing out of
such work.

 

(e)At the termination of the Lease with respect to the 180 Expansion Space, to
remove such of the Tenant's goods and effects as are not permanently affixed to
the 180 Expansion Space (although Tenant need not remove any of the alterations
and additions made by the Tenant); and peaceably to yield up the 180 Expansion
Space in the condition the same were in on the Commencement Date, reasonable
wear and tear and casualty excepted, and subject to Tenant’s rights as set forth
in Section 10.1 herein.  

 

(f)To remain fully obligated under this Schedule notwithstanding any assignment
or sublease or any indulgence granted by the Landlord to the Tenant or to any
assignee or sublessee.

 

(g)To comply with all laws, statutes and ordinances, and the rules and
regulations thereunder, applicable to the 180 Expansion Space; provided,
however, that Tenant’s obligations under this clause (g) shall be governed in
accordance with Section 7.2 hereof.  For the avoidance of ambiguity, with
respect to Hazardous Substances, Section 14.11 shall govern and this clause (g)
shall be of no force and effect.

 

9.2NEGATIVE COVENANTS

 

The Tenant covenants at all times during the term of the Lease with respect to
the 180 Expansion Space and such further time as the Tenant occupies the
Expansion Space or any part thereof:

 

(a)Not to make any use of the 180 Expansion Space other than the permitted use
set forth in Section 1.1.

 

(b)Not to injure, overload, deface or otherwise harm the 180 Expansion Space;
nor commit any nuisance; nor permit the emission of any objectionable noise or
odor; nor burn any trash or refuse within the Land; nor make any use of the 180
Expansion Space which is improper or contrary to any law or ordinance.

 

ARTICLE X

 



12773655.6

--------------------------------------------------------------------------------

 

[intentionally omitted]

 

ARTICLE XI

Damage and Eminent Domain

 

11.1OTHER CASUALTY

 

In case the 180 Expansion Space or any part thereof are damaged or destroyed by
fire, or other casualty, this Schedule shall remain in full force and effect,
and the Tenant may, in its sole discretion, choose to (1) leave the lot in its
then-“as is” condition (unless ordered to be demolished by the action of any
public authority in consequence of a fire or other casualty), (2) restore the
lot, or (3) restore the lot only as needed for safety.

 

11.2EMINENT DOMAIN

 

The Landlord reserves and excepts all rights to damages to the 180 Expansion
Space and the leasehold hereby created now accrued or hereafter accruing (not
including damages to the Tenant's stock in trade, or for interference with the
Tenant's business and damages to fixtures which the Tenant is entitled to remove
upon termination of this Schedule) by reason of any exercise of the right of
eminent domain, or by reason of anything lawfully done in pursuance of any
public or other authority; and by way of confirmation the Tenant grants to the
Landlord all the Tenant's rights to such damages so reserved and excepted.  The
Tenant covenants to execute and deliver such further instruments of assignment
thereof as the Landlord may from time to time request.  If the entire 180
Expansion Space are taken by eminent domain, this Schedule shall terminate when
the Tenant is required to vacate the 180 Expansion Space.  If a material taking
impairs Tenant’s use of the 180 Expansion Space, the rent shall be equitably
adjusted.

 

ARTICLE XII

 

[intentionally omitted]

 

ARTICLE XIII

 

[intentionally omitted]

 

ARTICLE XIV

Miscellaneous Provisions

 

14.1PAYMENT ON ACCOUNT

 

No payment by Tenant, or acceptance by Landlord, of a lesser amount than shall
be due from Tenant to Landlord shall be treated otherwise than a payment on
account.  The acceptance by Landlord of a check for a lesser amount with an
endorsement or statement thereon, or upon any letter accompanying such check,
that such lesser amount is payment



12773655.6

--------------------------------------------------------------------------------

 

in full, shall be given no effect, and Landlord may accept such check without
prejudice to any other rights or remedies which Landlord may have against
Tenant.

 

 

14.2COVENANT OF QUIET ENJOYMENT

 

Tenant, subject to the terms and provisions of this Schedule, on payment of the
rent and observing, keeping and performing all of the terms and provisions of
this Schedule on its part to be observed, kept and performed, shall lawfully,
peaceably and quietly have, hold, occupy and enjoy the 180 Expansion Space
during the term hereof without hindrance or ejection by any persons lawfully
claiming under Landlord; but it is understood and agreed that this covenant and
any and all other covenants of Landlord contained in this Schedule shall be
binding upon the Landlord and Landlord's successors only with respect to
breaches occurring during Landlord's and Landlord's successors' respective
ownership of Landlord's interest hereunder.

 

14.3[intentionally omitted]

 

 

14.4 WAIVERS

 

Failure of either party to complain of any act or omission on the part of the
other party, no matter how long the same may continue, shall not be deemed to be
a waiver by said party of any of its rights hereunder.  No waiver by either
party at any time, express or implied, of any breach of any provisions of this
Schedule shall be deemed a waiver of a breach of any other provision of this
Schedule or a consent to any subsequent breach of the same or any other
provision.  If any action by either party shall require the consent or approval
of the other party, the other party's consent to or approval of such action on
any one occasion shall not be deemed a consent to or approval of said action on
any subsequent occasion or a consent to or approval of any other action on the
same or any subsequent occasion.  All rights and remedies which either party may
have under this Schedule or by operation of law, either at law or in equity,
upon any breach, shall be distinct, separate and, cumulative and shall not be
deemed inconsistent with each other; and no one of them, whether exercised by
said party or not, shall be deemed to be in exclusion of any other; and any two
or more or all such rights and remedies may be exercised at the same
time.  Without limiting the generality of the foregoing, if any restrictions
contained in this Schedule for the benefit of either party shall be violated,
said party, without waiving any claim for breach of agreement against the other
party, may bring such proceedings as it may deem necessary, either at law or in
equity, in its own name or in the name of the other party, against the person
violating said restriction.

 

14.5[intentionally omitted]

 

14.6COSTS

 



12773655.6

--------------------------------------------------------------------------------

 

Whenever in this Schedule provision is made for the doing of any act by any
person, such act shall be done by such person at its own cost and expense unless
a contrary intent is expressed.

 

14.7SCHEDULE NOT TO BE RECORDED

 

Each of Landlord and Tenant agrees that it will not record this Schedule with
any Registry of Deeds or at any Registry District of the Land Court, but
Landlord agrees to execute and deliver to Tenant at Tenant’s request a notice of
Schedule in statutory form, which Tenant may record in its discretion.

 

14.8[intentionally omitted]

 

14.9APPLICABLE LAW AND CONSTRUCTION

 

This Schedule shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts and, if any provisions of this Schedule is to
any extent invalid, the remainder of this Schedule, and the application of such
provisions in other circumstances, shall not be affected thereby.  There are no
other oral or written agreements between the Landlord and the Tenant affecting
this Schedule.  This Schedule may be amended only by instruments in writing
executed by the Landlord and the Tenant.  The Landlord shall not be deemed, in
any way or for any purpose, to have become, by the execution of this Schedule or
any action taken hereunder, a partner of the Tenant in its business or otherwise
or a joint venturer or a member of any joint enterprise with the Tenant.  The
titles of the several Articles and Sections contained herein are for convenience
only and shall not be considered in construing this Schedule.  Unless repugnant
to the context, the words "Landlord" and "Tenant" appearing in this Schedule
shall be construed to mean those named above and their respective heirs,
executors, administrators, successors and assigns, and those claiming through or
under them respectively.  Whenever the singular is used and when required by the
context it shall include the plural, and the neuter gender shall include the
masculine and feminine.

 

14.10WAIVER OF SUBROGATION

 

Insofar as and to the extent that the following provision may be effective
without invalidating or making it impossible to secure insurance coverage
obtainable from responsible insurance companies doing business in the
Commonwealth of Massachusetts (even though extra premium may result therefrom),
the Landlord and the Tenant mutually agree that with respect to any loss which
is covered by insurance then being carried by them respectively, the one
carrying such insurance and suffering said loss releases the other of and from
any and all claims with respect to such loss to the extent that payment has been
received from the insurer; and each further mutually agrees that their
respective insurance companies shall have no right of subrogation against the
other on account thereof.  If an extra premium is required to be paid by either
party because of this provision, the other party shall reimburse the party
paying such premium the amount of such extra premium.  If, at the written
request of one party, this release and nonsubrogation provision is waived,



12773655.6

--------------------------------------------------------------------------------

 

then the obligation of reimbursement shall cease for such period as such waiver
is effective, and nothing contained in this Section shall be deemed to modify or
otherwise affect releases elsewhere herein contained of either party from
liability for claims.

 

14.11RESPONSIBILITY REGARDING HAZARDOUS SUBSTANCES

 

(a)Hazardous Substance.

  The term "Hazardous Substance," as used in this Schedule, shall include,
without limitation, flammables, explosives, radioactive materials, asbestos,
polychlorinated biphenyls (PCBs), chemicals known to cause cancer or
reproductive toxicity, pollutants, contaminants, hazardous wastes, toxic
substances or related materials, petroleum and petroleum products, and
substances declared to be hazardous or toxic under any law or regulation now or
hereafter enacted or promulgated by any governmental authority.

 

(b)Tenant’s Restriction.  

Tenant shall not, during the term of the Lease with respect to the 180 Expansion
Space, cause or permit to occur the use, generation, release, manufacture,
refining, production, processing, storage, or disposal of any Hazardous
Substance on, under, or about the 180 Expansion Space, or the transportation to
or from the 180 Expansion Space of any Hazardous Substance, except as allowed by
law and in the normal course of Tenant’s use and enjoyment of the 180 Expansion
Space.

 

(c)Indemnification.

 

(i)Tenant shall indemnify, defend, and hold harmless Landlord, the manager of
the property, and their respective officers, directors, beneficiaries,
shareholders, partners, agents, and employees from all fines, suits, procedures,
claims, and actions of every kind, and all costs associated therewith (including
attorneys’ fees and consultants’ fees) arising out of or in any way connected
with any deposit, spill, discharge, or other release of any Hazardous Substance
that arises at any time from Tenant’s use or occupancy of the 180 Expansion
Space.                                                                    

 

(ii)Landlord shall indemnify, defend, and hold harmless Tenant, its affiliates,
the manager of the property, and their respective officers, directors,
beneficiaries, shareholders, partners, agents, and employees from all fines,
suits, procedures, claims, and actions of every kind, and all costs associated
therewith (including attorneys’ fees and consultants’ fees) arising out of or in
any way connected with any deposit, spill, discharge, or other release of any
Hazardous Substance at or from the 180 Expansion Space that (a) occurred prior
to the Commencement Date or (b) is caused by Landlord after the Commencement
Date.

 

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK.]

 



12773655.6